Citation Nr: 0844561	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 80 percent disabling.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and March 2006 rating 
determinations of the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2008, the veteran appeared at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.  

The issue of a TDIU is remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

At his November 2008 videoconference hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issue of entitlement to an increased evaluation for hearing 
loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issue of entitlement to an increased 
evaluation for hearing loss, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his November 2008 hearing, 
withdrew his appeal as to the issue of an increased 
evaluation for bilateral hearing loss.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of an increased evaluation for 
hearing loss, is dismissed.


REMAND

As to the issue of a TDIU, the Board notes that the veteran 
has, on two separate occasions, submitted an August 2004 
letter from the Detroit VA Vocational Rehabilitation Office 
indicating that the veteran had been found not able to train 
for or obtain suitable employment.  While the Board has been 
supplied copies of the letter, the claims folder or evidence 
associated with this decision has not been associated with 
the current record so that it may be reviewed.  VA is deemed 
to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The Board further notes that subsequent to a November 2007 VA 
examiner's opinion that the veteran was not unemployable as a 
result of his service-connected hearing loss and tinnitus, 
the veteran submitted an October 2008 statement from his 
private physician indicating that in light of the veteran's 
hearing loss. the subjective sensation that his hearing loss 
had gotten worse even with hearing aids, and because he was 
in a retail situation which entailed direct contact with 
people, he should be considered unemployable.

The Board is of the opinion that the veteran should be 
afforded an additional VA examination to determine if the 
veteran is unemployable on an overall basis given his 
education and occupational experiences as a result of his 
service-connected disabilities.  This question has not been 
specifically answered to date.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA Vocational 
Rehabilitation and counseling folder 
and/or documents associated with the 
August 2004 vocational rehabilitation 
decision and associate these documents 
with the claims folder.

2.  The veteran should be afforded a VA 
audiological examination by a qualified 
physician to determine the impact of his 
service-connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner is requested to answer the 
following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran's service-connected 
disabilities, namely, his hearing loss 
and tinnitus, preclude him from securing 
and following substantially gainful 
employment or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  Age is not to be 
considered a factor in rendering this 
opinion.

The examiner should provide a rationale 
for the opinion rendered.  The veteran's 
claims folder must be available to the 
examiner prior to the examination and the 
examination report should indicate if the 
examiner reviewed the records.

3.  The veteran is advised that this 
examinations is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  Thereafter, the veteran's claim for a 
TDIU should be re-adjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2008 SSOC.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


